LEVY, Judge
(specially concurring).
I completely agree with the majority opinion. I write separately only to express my belief that the record does not contain any indication that would support an allegation of bias or prejudice such as would be required in seeking to have a judge removed from a case.
Rather, if any error was committed by the trial court, it would relate to the possible application of an incorrect standard of living (i.e. the judge’s standard of living being applied instead of the petitioner’s established standard of living) which would be fully reviewable in any appeal that the petitioner might initiate at the conclusion of the case.